        Case 3:17-cv-00558-SRU Document 677 Filed 12/28/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

  ___________________________________

  IN RE TEVA SECURITIES LITIGATION                        No. 3:17-cv-558 (SRU)
  ___________________________________


                                           ORDER

        On December 22, 2020, the parties in the Lead Action in this matter—Ontario Teachers’

Pension Plan Bd., et al. v. Teva Pharm. Indus., Ltd., et al., No. 3:17-cv-558—made a joint

motion to modify the Civil Case Management Order, doc. no. 298. I grant the parties’ joint

motion. Accordingly, the Civil Case Management Order, doc. no. 298, is now modified to

reflect the following changes:


           Deadline                       Prior Date                       New Date

 Fact Discovery                  February 26, 2021               April 23, 2021

 Written Discovery               February 26, 2021               February 26, 2021
 (completed, not propounded)
 Fact Depositions                February 26, 2021               April 23, 2021

 Designate Trial Experts and     March 26, 2021                  May 7, 2021
 Serve Opening Reports
 Damages Analyses                March 26, 2021                  May 7, 2021

 Trial Experts’ Depositions      July 2, 2021                    June 4, 2021

 Designate Rebuttal Experts      May 28, 2021                    July 2, 2021
 and Serve Rebuttal Reports
 Rebuttal Damages Analyses       May 28, 2021                    July 2, 2021

 Rebuttal Experts’ Depositions August 4, 2021                    July 30, 2021

 Serve Trial Experts’ Reply      N/A                             August 23, 2021
 Reports
           Case 3:17-cv-00558-SRU Document 677 Filed 12/28/20 Page 2 of 2




 Summary Judgment Motions           August 23, 2021                    September 13, 2021

 Summary Judgment                   N/A                                October 18, 2021
 Oppositions
 Summary Judgment Replies           N/A                                November 22, 2021

 Joint Trial Memorandum             October 22, 2021 (or 60 days       January 21, 2022 (or 60 days
                                    after ruling on any summary        after ruling on any summary
                                    judgment motion)                   judgment motion)
 Trial Ready                        December 21, 2021 (or 60           March 22, 2022 (or 60 days
                                    days after filing of joint trial   after filing of joint trial
                                    memorandum)                        memorandum)

          Additionally, the parties represent that they have agreed on a list of 32 deponents, seven

of whom “are currently unavailable . . . due to the criminal matter pending under the caption,

U.S. v. Teva Pharmaceuticals USA, Inc., et al., No. 20-CR-00200-RBS (E.D. Pa.).” Joint Mot.,

Doc. No. 673, at 1–2. Pursuant to Fed. R. Civ. P. 30(a)(2), I grant the parties leave to take those

32 depositions.

          In all other respects, the Civil Case Management Order, doc. no. 298, remains in full

effect.



          So ordered.


Dated at Bridgeport, Connecticut, this 28th day of December 2020.


                                                                /s/ STEFAN R. UNDERHILL
                                                                Stefan R. Underhill
                                                                United States District Judge




                                                   2
